Exhibit 10.39

 

 

Sonic Automotive, Inc.

 

Director Compensation Policy

 

(Effective as of April 18, 2017)*

 

Each non-employee director of Sonic Automotive, Inc. (the “Company”) will
receive the following compensation for such director’s service on the Board of
Directors:

 

 

•

an annual cash retainer of $70,000, payable in quarterly installments;

 

 

•

$20,000 annual cash retainer for the Audit Committee Chairman, payable in
quarterly installments, and $12,500 annual cash retainer for the Compensation
Committee Chairman, the Nominating and Corporate Governance Committee Chairman
and the Lead Independent Director, payable in quarterly installments;

 

 

•

$6,250 annual cash retainer for the Vice Chairman of any Board committee,
payable in quarterly installments;

 

 

•

a demonstrator vehicle for personal use; and

 

 

•

an annual equity grant of $130,000 in the form of restricted stock or, subject
to the non-employee director’s timely election, deferred restricted stock units
on the first business day following each annual meeting of the Company’s
stockholders pursuant to the Sonic Automotive, Inc. 2012 Formula Restricted
Stock and Deferral Plan for Non-Employee Directors.  The number of restricted
shares of Class A common stock or deferred restricted stock units, as
applicable, granted to an eligible non-employee director each year will equal
$130,000 divided by the average closing sale price of the Class A common stock
on the New York Stock Exchange for the twenty (20) trading days immediately
preceding the grant date (rounded up to the nearest whole share or
unit).  Generally, subject to the director’s continued service on the Board, the
restricted stock or deferred restricted stock units, as applicable, will vest in
full on the earlier of (i) the first anniversary of the grant date or (ii) the
day before the next annual meeting of the Company’s stockholders following the
grant date.  

 

Non-employee directors are eligible to participate in the Sonic Automotive, Inc.
Deferred Compensation Plan (the “Plan”) and may elect to defer up to 100% of
their annual cash retainer fees under the Plan.

 

Any non-employee director who is initially elected to the Board of Directors
during a calendar year but after the annual meeting of the Company’s
stockholders has been held for such year will receive an equity grant of
$130,000 in the form of restricted stock upon his or her election to the Board
with the number of shares determined as described above.  Generally, subject to
the director’s continued service on the Company’s Board, the restricted stock
will vest in full on the first anniversary of the grant date.

 

Directors who are also employees of the Company do not receive compensation
(other than their compensation as employees of the Company) for their service on
the Board of Directors.

 

  

* Amended and adopted by the Board of Directors on October 17, 2016.